Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 1 of 17




                    EXHIBIT A
Filing Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 2 of 17
       # 110744772   E-Filed 07/24/2020 11:10:32 AM



                                         IN THE COUNTY COURT
                                 IN AND FOR BROWARD COUNTY, FLORIDA


           CLASS REPRESENTATION

           KIMBERLY E. FERRON,

                    Plaintiff,
                                                              CASE NO.:
           vs.

           KRAFT HEINZ FOOD COMPANY,

                Defendant.
           ________________________________________/

                                         CLASS ACTION COMPLAINT

                    Plaintiff, KIMBERLY E. FERRON, individually, and on behalf of all others

           similarly situated in Florida, by and through the undersigned counsel, hereby files

           this Class Action Complaint against Defendant, KRAFT HEINZ FOODS

           COMPANY, (“Kraft Heinz”), and alleges as follows:

                    I.      JURISDICTION & VENUE

                    1.      This is a class action for damages and injunctive relief pursuant to

           Rule 1.220(b)(3), Florida Rules of Civil Procedure, with the class damages

           constituting in excess of Thirty Thousand Dollars ($30,000.00) exclusive of

           interest, costs and attorney's fees.

                    2.      As set forth below, Plaintiff seeks a certification of a Nationwide

           Class.

                    3.      Defendant, Kraft Heinz, is a foreign for profit corporation with its

           principal place of business in Pittsburgh Pennsylvania and which, at all times
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 3 of 17




      material hereto, conducted business in Florida, including, but not limited to

      manufacturing products for sale in Florida, including, but not limited to, the product

      at issue in this Action.

               4.    Based on the foregoing venue is proper in this Court and this Court

      has jurisdiction over the causes of action alleged herein.

               II.   PARTIES

               3.    Plaintiff is an individual consumer over the age of eighteen (18), who

      resides in Broward County Florida. Plaintiff seeks injunctive relief and damages on

      behalf of Plaintiff and the Class, and respectfully requests a jury trial as to

      damages.

               4.    Defendant, Kraft Heinz, is one of the largest food and beverage

      companies worldwide and maintains its principal executive offices in Pittsburgh,

      Pennsylvania, which at all times material hereto was registered and conducting

      business in Florida, maintained agents for the customary transaction of business

      in Florida, and conducted substantial and not isolated business activity within this

      state.

               5.    Kraft Heinz manufactures Maxwell House coffee and Yuban coffee,

      including the Maxwell House and Yuban coffee products at issue in this Action.

               6.    The Maxwell House Master Blend (Net Wt 26.8 Oz) and Yuban

      Traditional Roast Ground Coffee (Net Wt 31 0z) are collectively referred to as the

      “Products” herein.

               7.    The advertising and labeling for the Products at issue in this case

      were prepared and/or approved by Kraft Heinz and its agents, and were




                                                2
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 4 of 17




      disseminated by Kraft Heinz and its agents through advertising and labeling

      containing the misrepresentations alleged herein.

             8.     The advertising for the Products was designed to encourage

      consumers to purchase the Products and reasonably misled reasonable

      consumers, including Plaintiff and the Class into purchasing the Products. Kraft

      Heinz markets and distributes the Products, and is the company that created

      and/or authorized the unlawful, fraudulent, unfair, misleading and/or deceptive

      advertising and statements about the Products.

             9.     Plaintiff alleges that, at all times relevant herein, Kraft Heinz and its

      subsidiaries, affiliates, and other related entities and suppliers, as well as their

      respective employees, were the agents, servants and employees of Kraft Heinz

      and at all times relevant herein, each was acting within the purpose and scope of

      that agency and employment.

             10.    In addition, Plaintiff alleges that, in committing the wrongful acts

      alleged herein, Kraft Heinz, in concert with its subsidiaries, affiliates, and/or other

      related entities and suppliers, and their respective employees, planned,

      participated in and furthered a common scheme to induce members of the public

      to purchase the Products by means of untrue, misleading, deceptive, and/or

      fraudulent representations, and that Kraft Heinz participated in the making of such

      representations in that it disseminated those misrepresentations and/or caused

      them to be disseminated.

             11.    Whenever reference in this Class Action Complaint is made to any

      act by Kraft Heinz or its subsidiaries, affiliates, distributors, retailers and other




                                                3
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 5 of 17




      related entities and suppliers, such allegation shall be deemed to mean that the

      principals, officers, directors, employees, agents, and/or representatives of Kraft

      Heinz committed, knew of, performed, authorized, ratified and/or directed that act

      or transaction on behalf of Kraft Heinz while actively engaged in the scope of their

      duties.

                III.   FACTUAL ALLEGATIONS

                12.    On or about May 4, 2020, Plaintiff purchased Maxwell House Master

      Blend (Net Wt 26.8 Oz) and/or Yuban Traditional Roast Ground Coffee (Net Wt 31

      0z) at a Walmart located in Broward County, Florida.

                13.    The Products is comprised of ground coffee, provided to consumers

      for the purpose of brewing cups of coffee.

                14.    The back label for the Maxwell House provides instructions on how

      to brew a cup of coffee.

                15.    The-label contains a table stating:

                 Maxwell House Coffee      1 Tbsp./                ½ cup
                                                                   (8 Tbsp)
                 Servings                  1                       10



                16.    The back-label also states that 1 serving of waters is 6 fluid ounces

      and that the Product makes 180 to 210 suggested strength servings.

                17.    The Yuban Coffee product contains similar representations.

                18.    Based on this prominent labeling and based on the brewing

      instructions contained on the Products, a consumer purchasing this Products




                                                  4
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 6 of 17




      would reasonably believe that the Products could be used to brew a certain number

      of 6 fluid ounce cups of coffee when following either of the alternative label

      instructions.

             19.      Despite this prominent packaging and labeling, the Products are not

      capable of brewing even the minimum the number of 6 fluid ounce cups of coffee

      that they represent using the 1 Tbsp per 1 6 fluid ounce cup directions.

             20.      Since Plaintiff purchased the Product as a product advertising itself

      as being capable of brewing specific numbers of 6 fluid ounce cups of coffee, and

      that was not the case, Plaintiff was damaged in proportion to the servings of coffee

      not received from each of the Products.

             21.      The Products’ representation, that 180 to 210 cups of coffee can be

      brewed using 1 Tbsp of coffee per 6 oz cup, which are uniformly, consistently and

      prominently displayed on each individual package of the Products are untrue,

      misleading and deceive the public.

             22.      Plaintiff is aggrieved by the deceptively labeled and marketed

      Products as she relied on the misleading and deceptive labeling and advertising

      and was deprived of the benefit of the bargain she reasonably anticipated from the

      Products’ labeling and advertising; specifically, she was deprived of the benefit she

      paid for Products labeled and advertised as being capable of brewing a specific

      number of 6 fluid ounce cups of coffee using the 1Tbsp per one 6 oz cup directions,

      when in reality the Products could not make the promised cups of coffee.

      Reasonable consumers, such as the Plaintiff, will continue to be aggrieved by the

      deceptive and misleading labeling and advertising of the Products, as reasonable



                                                5
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 7 of 17




      consumers will continue to make the plausible connection that they are purchasing

      a Products capable of brewing 180 to 210 cups of coffee following the directions to

      use 1Tbsp of coffee per 1 6 oz cup.

            23.      Upon information and reasonable belief Defendant could sell the

      Products without deceptive labeling by, for example, by not providing directions to

      use 1Tbsp of coffee per one 6 oz cup of coffee followed by the statement that 180

      to 210 6 oz cups can be brewed from the contents of the Product.

            24.      Alternatively, Defendant could sell the Product with an accurate

      representation as to the number of cups of coffee that could be brewed when

      following the 1 Tbsp of coffee per one 6 oz cup brewing directions.

            25.      Kraft Heinz unlawfully marketed, advertised, sold, and distributed the

      Products to purchasers.

            26.      Kraft Heinz sold the Products at a premium price, and Kraft Heinz’s

      false and misleading representations deceive consumers for the reasons

      previously alleged above.

            27.      Plaintiff has performed all conditions precedent to bringing this

      Action.

            28.      As an immediate, direct, and proximate result of Defendant’s false,

      misleading, and deceptive representations, Defendant injured Plaintiff and the

      other Class members in that Plaintiff and other Class members:

                a.   paid a sum of money for the Products that were not as represented;

                b.   paid a premium price for the Products that were not as represented;




                                                6
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 8 of 17




              c.   were deprived the benefit of the bargain because the Products they

                   purchased were different than what Defendant warranted;

              d.   were deprived the benefit of the bargain because the Products they

                   purchased had less value than what was represented by Defendant;

              e.   did not receive Products that measured up to their expectations as

                   created by Defendant;

              f.   purchased Products that were other than what was represented by

                   Defendant;

              g.   received Products that Plaintiffs and the other members of the Class

                   did not expect or consent to; and

              h.   received Products that were of a lower quality than what Defendant

                   promised.

            29.    Had Defendant not made the false, misleading, and deceptive

      representations, Plaintiff and the other Class members would not have been

      economically injured because Plaintiff and the other Class members would not

      have purchased the Products.

            30.    Plaintiff and the other Class members would likely purchase the

      Products again if the deceptive advertising and labeling on the Products were

      corrected.

            31.    Accordingly, Plaintiff and the other Class members have suffered

      injury in fact and lost money or property as a result of Defendant’s wrongful

      conduct.

            32.    Plaintiff and the other Class members did not obtain the full value of




                                              7
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 9 of 17




      the advertised Products due to Defendant’s misrepresentation.

             33.    Plaintiff and the other Class members purchased, purchased more

      of, or paid more for the Products than they would have done had they known the

      truth about the Product. They were deprived of a percentage of the servings

      represented on the label, because following the label directions of 1 Tbsp of coffee

      per one 6 oz cup, the Produce is incapable of making the minimum represented

      number of cups, which is 180 cups.

                             Plaintiff’s Reliance and Damages

             34.    Plaintiff purchased one or more of the Products in Broward County,

      Florida, during the Class Period.

             35.    The Products purchased by Plaintiff were deceptively advertised and

      marketed for the reasons previously alleged herein.

             36.    With respect to the Products, Plaintiff and members of the Class paid

      a price premium or received less than they bargained for, because Plaintiff and

      members of the Class reasonably believed the Products could be used to brew a

      specific number of cups of coffee, as specified on the label and in the advertising,

      not fewer than that number of cups.

             37.    Likewise, if Plaintiff and members of the Class had known that the

      Products could not be used to brew of the represented number of cups of coffee

      specified on the label and in the advertising, they would not have purchased the

      Products.

             38.    The Products are worth less than what Plaintiff and members of the

      Class paid for, and/or is not what Plaintiff and members of the Class reasonably




                                               8
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 10 of 17




      intended to receive.

             39.    Pursuant to Rule1.220, Florida Rules of Civil Procedure, Plaintiff

      brings this class action and seeks certification of the claims and certain issues in

      this action on behalf of a Class defined as:

                    All persons throughout the United States, who,
                    within the four years preceding the filing the
                    original Complaint (“Class Period”), purchased
                    one or more containers of the Products for
                    personal use and not resale (“Class”).

             40.    Excluded from the Class is Defendant, its subsidiaries, affiliates, and

      employees; all persons who make a timely election to be excluded from the Class;

      governmental entities; and the Judge(s) to whom this case is assigned and any

      immediate family members thereof.

             41.    Certification of Plaintiff’s claims for class-wide treatment is

      appropriate because Plaintiff can prove the elements of Plaintiff’s claims on a

      class-wide basis using the same evidence as would be used to prove those claims

      in individual actions alleging the same claims.

                                         A. Numerosity

             42.    The members of the Class are so numerous that individual joinder of

      all class members is impracticable.

             43.    The precise number of members of the Class is unknown to Plaintiff,

      but it is clear that the number greatly exceeds the number that would make joinder

      practicable, particularly given Defendant’s comprehensive distribution and sales

      network throughout Florida.

             44.    Members of the Class may be notified of the pendency of this action




                                               9
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 11 of 17




      by recognized, Court-approved notice dissemination methods, which may include

      U.S. Mail, electronic mail, Internet postings, and/or published notice.

                            B. Commonality and Predominance

             45.    This Action involves common questions of law or fact, which

      predominate over any questions affecting individual members of the Class. All

      members of the Class were exposed to Defendant’s deceptive and misleading

      advertising and marketing claims alleged herein.

             46.    Furthermore, common questions of law or fact include:

              a.    whether Defendant engaged in the conduct as alleged herein;

              b.    whether Defendant’s practices violate applicable law cited herein;

              c.    whether Plaintiff and the other members of the Class are entitled to

                    actual, statutory, or other forms of damages, and/or other monetary

                    relief; and

              d.    whether Plaintiff and the other members of the Class are entitled to

                    equitable relief, including but not limited to injunctive relief.

             47.    Defendant engaged in a common course of conduct in contravention

      of the laws Plaintiff seeks to enforce individually, and on behalf of the other

      members of the Class. Materially identical business practices, and injuries are

      involved. Individual questions, if any, pale by comparison, in both quality and

      quantity, to the numerous common questions that dominate this action. Moreover,

      the common questions will yield common answers.

                                            C. Typicality

             48.    Plaintiff’s claims are typical of the claims of the other members of the




                                                10
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 12 of 17




      Class because, among other things, all members of the Class were comparably

      injured through the same uniform misconduct described herein. Further, there are

      no defenses available to Defendant that are unique to Plaintiffs.

                                D. Adequacy of Representation

             49.    Plaintiff is an adequate representative of the members of the Class

      because Plaintiff’s interests do not conflict with the interests of the other members

      of the Class that Plaintiff seeks to represent. Plaintiff has retained counsel

      competent and experienced in complex class action litigation and Plaintiff will

      prosecute this action vigorously. The Class’ interests will be fairly and adequately

      protected by Plaintiff and Plaintiff’s counsel. Undersigned counsel has represented

      consumers in a wide variety of actions where they have sought to protect

      consumers from fraudulent and deceptive practices.

                              E. Declaratory and Injunctive Relief

             50.    Defendant has acted or refused to act on grounds generally

      applicable to Plaintiff and the other members of the Class, thereby making

      appropriate final injunctive relief and declaratory relief, as described herein, with

      respect to the members of the Class as a whole.



                                          F. Superiority

             51.    A class action is superior to any other available means for the fair

      and efficient adjudication of this controversy, and no unusual difficulties are likely

      to be encountered in the management of this class action. The damages or other

      financial detriment suffered by Plaintiff and the other members of the Class are




                                               11
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 13 of 17




      relatively small compared to the burden and expense that would be required to

      individually litigate their claims against Defendant, so it would be impracticable for

      members of the Class to individually seek redress for Defendant’s wrongful

      conduct. Even if the members of the Class could afford individual litigation, the

      court system could not. Individualized litigation creates a potential for inconsistent

      or contradictory judgments; and increases the delay and expense to all parties and

      the court system and thereby unnecessarily clogging of dockets.

             52.    By contrast, the class action device presents far fewer management

      difficulties and provides the benefits of single adjudication, economy of scale, and

      comprehensive supervision by a single court. Given the similar nature of the

      members of the Class’ claims and the absence of material or dispositive

      differences in laws upon which the claims are based, the Class will be easily

      managed by the Court and the parties.

                           FIRST CAUSE OF ACTION:
            VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR TRADE
                   PRACTICES ACT,FLA. STAT. § 501.201 et seq.

             53.    Plaintiff re-alleges and incorporates by reference the allegations set

      forth in the preceding paragraphs of this Complaint as if fully set forth herein

      verbatim.

             54.    This cause of action is brought pursuant to the Florida Deceptive and

      Unfair Trade Practices Act, Sections 501.201 to 501.213, Florida Statutes.

             55.    The express purpose of FDUTPA is to “protect the consuming public

      . . . from those who engage in unfair methods of competition, or unconscionable,

      deceptive, or unfair acts or practices in the conduct of any trade or commerce.”




                                               12
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 14 of 17




      Section 501.202(2), Florida Statutes.

            56.    Section 501.204(1), Florida Statutes declares as unlawful “unfair

      methods of competition, unconscionable acts or practices, and unfair or deceptive

      acts or practices in the conduct of any trade or commerce.”

            57.    The sale of the Products at issue in this cause were “consumer

      transactions” within the scope of FDUTPA.

            58.    Plaintiff is a “consumer” as defined by Section 501.203, Florida

      Statutes.

            59.    Defendant’s Products are goods within the meaning of FDUTPA and

      Defendant is engaged in trade or commerce within the meaning of FDUTPA.

            60.    Defendant’s unfair and deceptive practices are likely to mislead—

      and have misled—reasonable consumers, such as Plaintiff and members of the

      Class, and therefore, violate Section 500.04, Florida Statutes.

            61.    Defendant has violated FDUTPA by engaging in the unfair and

      deceptive practices described above, which offend public policies and are immoral,

      unethical, unscrupulous and substantially injurious to consumers.

            62.    Specifically, Defendant marketed, labeled and advertised the

      Products in a deceptive, false and misleading manner since the representations

      contained on the Products cause reasonable consumers of the Products to believe

      The Products could be used to brew the number of cups of coffee specified in the

      advertising and on the label.

            63.    Plaintiff and Class Members have been aggrieved by Defendant’s

      unfair and deceptive practices in violation of FDUTPA, in that they purchased and




                                              13
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 15 of 17




      consumed Defendant’s deceptively labeled and marketed Products.

                64.   Reasonable consumers rely on Defendant to honestly market and

      label the Products in a way that does not deceive reasonable consumers into

      believing they are purchasing a Products that could be used to brew the a specific

      number of cups of coffee specified on the label and in the advertising, when the

      truth is that the Products can brew far less than that amount.

                65.   Defendant has deceived reasonable consumers, like Plaintiffs and

      the Class, into believing the Products were something they was not.

                66.   Plaintiff and the Class suffered damages and are entitled to injunctive

      relief.

                67.   Pursuant to sections 501.211(2) and 501.2105, Florida Statutes,

      Plaintiff and the Class make claims for damages, attorney’s fees and costs. The

      damages suffered by the Plaintiff and the Class were directly and proximately

      caused by the deceptive, misleading, and unfair practices of Defendant.

      Additionally, pursuant to Section 501.211(1), Florida Statutes, Plaintiff and the

      Class seek injunctive relief for, inter alia, the Court to enjoin Defendant’s above-

      described wrongful acts and practices, and for restitution and disgorgement.

                68.   Plaintiff seeks all available remedies, damages, and awards resulting

      from Defendant’s violations of FDUTPA.

                                       PRAYER FOR RELIEF

                WHEREFORE, Plaintiff, individually, and on behalf of all others similarly

      situated, prays for relief pursuant to each cause of action set forth in this Complaint

      as follows:




                                                 14
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 16 of 17




             A.     For an order certifying that the Action may be maintained as a class

      action, certifying Plaintiff as representative of the Class, and designating Plaintiff’s

      attorneys Class counsel;

             B.     For an award of equitable relief for all causes of action as follows:

                  1.    Enjoining Defendant from continuing to engage, use, or employ

                        any unfair and/or deceptive business acts or practices related to

                        the design, testing, manufacture, assembly, development,

                        marketing, advertising, or sale of the Products for the purpose of

                        selling the Products in such manner as set forth in detail above,

                        or from making any claims found to violate FDUTPA or the other

                        causes of action as set forth above;

                   2.   Restoring all monies that may have been acquired by Defendant

                        as a result of such unfair and/or deceptive act or practices; and

             C.     For actual damages in an amount to be determined at trial for all

      causes of action;

             D.     For an award of attorney’s fees and costs;

             E.     For any other relief the Court might deem just, appropriate, or proper;

      and

             F.     For an award of pre- and post-judgment interest on any amounts

      awarded.

                                  DEMAND FOR JURY TRIAL

             Plaintiff hereby demands trial by jury on all issues so triable.

      Submitted this 24th day of July, 2020




                                                15
Case 0:20-cv-62136-RAR Document 1-2 Entered on FLSD Docket 10/20/2020 Page 17 of 17




                             SOUTHERN ATLANTIC LAW GROUP, PLLC

                             By: /S/ Lydia Zbrzeznj
                                   Lydia S. Zbrzeznj
                                   Florida Bar No. 98181
                                   Nicholas T. Zbrzeznj
                                   Florida Bar No. 98180
                                   99 6th Street SW
                                   Winter Haven, FL 33880
                                   Telephone: (863)656-6672
                                   Facsimile: (863)301-4500
                                   Emails: lydia@southernatlanticlaw.com
                                   nick@southernatlanticlaw.com
                                   kara@southernatlanticlaw.com
                                   ATTORNEYS FOR PLAINTIFF

                                   Howard W. Rubenstein, Esq.
                                   The Law Office of Howard W. Rubinstein
                                   1281 N. Ocean Dr. Apt. 198
                                   Singer Island, FL 33404
                                   Telephone: 832-715-2788
                                   Fax: 561-688-0630
                                   Emails: howardr@pdq.net
                                   ATTORNEY FOR PLAINTIFF




                                        16
